Citation Nr: 1209427	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  08-15 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 1979 to April 1992.

This matter came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appellant testified before a Decision Review Officer in August 2008.  A transcript of the hearing has been associated with the claims file.

In May 2011 the Board denied the Veteran's petition to reopen a claim of entitlement to service connection for periodontitis and a claim for a compensable evaluation for boils; the issues of entitlement to service connection for a respiratory disability and posttraumatic stress disorder (PTSD) were remanded for additional development.  While the appeal was in remand status, the Appeals Management Center granted service connection for PTSD.  As that action constituted a full grant of the benefit sought on appeal the issue of service connection for PTSD is no longer in appellate status.
 

FINDINGS OF FACT

1.  The Veteran's respiratory complaints have been attributed to the known clinical diagnosis of COPD.

2.  COPD was not manifest in service and is unrelated to service.


CONCLUSION OF LAW

A respiratory disability, to include COPD, was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the U. S. Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

In a November 2006 letter, the Veteran was advised of the evidence necessary to support his claims.  He was asked to identify or submit evidence.  This letter also explained the manner in which VA determines disability ratings and effective dates.  The evidence of record was listed and the Veteran was told how VA would further assist him.

In May 2011 the Veteran was advised of the status of his appeal.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect VA's duty to assist, the Board notes that, to the extent possible, identified records have been associated with the claims file.  The appellant has been afforded a decision review officer hearing.  A VA examination was conducted, and the Board finds that it was adequate in that it was performed by a neutral skilled provider who reviewed the claims file, interviewed the Veteran, and conducted complete a physical examination prior to rendering her conclusions.  Neither the appellant nor his representative has identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that the RO has complied with the duty to assist requirements of the VCAA and the implementing regulations.

The Board has considered the contentions of the Veteran's representative, as expressed in a February 2012 statement, that the opinion was inadequate because it did not consider whether the Veteran's claimed disability may be related to various exposures that he has described.  However, the Board disagrees with this assertion.  In fact, as will be discussed in greater detail below, the examiner did specifically discuss the various exposures described by the Veteran, but nevertheless found that it was not related to service, but instead was due to chronic tobacco use.  Thus, the Board concludes that the opinion is adequate.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

The record reflects that the Veteran was present in Saudi Arabia on temporary duty from December 1990 to May 1991.

Service treatment records are negative for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's respiratory system.  An X-ray study in June 1990 did not demonstrate any significant abnormality.  On periodic examination in January 1992, the Veteran denied asthma, shortness of breath, chronic cough, and pain or pressure in his chest.  His lungs and chest were clinically normal.  

On VA general medical examination in February 1998, the Veteran's lungs were clear.  He had no respiratory complaints.  A chest X-ray was normal.  

An April 2006 discharge summary from Turning Point Hospital lists tobacco abuse among the discharge diagnoses.  

In June 2006 the Veteran endorsed use of smoking tobacco.  His lungs were clear on physical examination.

In his July 2006 claim, the Veteran indicated that he had COPD due to exposure to hazardous chemicals in Saudi Arabia.

A September 2006 VA domiciliary discharge report indicates an Axis III diagnosis of COPD.  

VA pulmonary function tests in October 2006 were negative.  However, the provider noted that COPD was listed as an active problem in the Veteran's chart.  Subsequent VA problem lists continue to indicate COPD as an active problem.

During his August 2008 hearing, the Veteran testified that he experienced symptoms almost immediately after service.  He stated that he did not recognize his symptoms as those of a breathing disorder and was actually diagnosed in about 2002.

On VA examination in July 2011, the examiner noted that there was no documentation of chronic lung disease in service and no records of chronic lung disease or COPD immediately following service.  The Veteran reported that he had been experiencing shortness of breath and a chronic cough for the previous five to six years and that his symptoms had slowly progressed.  The examiner noted that the first diagnosis of COPD dated to 2006.  She indicated that electronic medical data reflected treatment with inhalers in May 2007.  She also noted that a May 2006 X-ray report indicated emphysematous changes.  She pointed out that pulmonary function tests conducted in August 2009 revealed findings suggestive of severe obstruction with air trapping.  Physical examination revealed no clubbing or cyanosis.  The Veteran's chest was symmetrical and there was no action of the secondary muscles of respiration.  Expansion was symmetrical and there was no localized wasting of the secondary muscles of respiration.  There was no abnormal action or retracting of the chest muscles.  Pulmonary function tests revealed a mild restrictive ventilatory defect.  Diffusion capacity was normal.  The diagnosis was COPD.  The examiner concluded that it was at least as likely as not related to chronic tobacco abuse.  She considered the Veteran's service in the Gulf and his reported exposure to oil fires, burning pits, insecticides, and pesticides.  However, she concluded that the COPD was not related to service, noting that there was no documentation of chronic lung disease or symptoms in the service records or in records pertaining to the time immediately following service.  

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service connection may be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1); 71 FR No. 242, pp. 75669-75671 (December 18, 2006).  Consideration of a Veteran's claim under this regulation does not preclude consideration of entitlement to service connection on a direct basis.

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): an undiagnosed illness; the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Functional gastrointestinal disorders; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a).

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a).

A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from part 4 of this chapter for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar. 38 C.F.R. § 3.317(a).

A disability referred to in this section shall be considered service connected for purposes of all laws of the United States. 38 C.F.R. § 3.317(a).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) Fatigue (2) Signs or symptoms involving skin (3) Headache (4) Muscle pain (5) Joint pain (6) Neurologic signs and symptoms (7) Neuropsychological signs or symptoms (8) Signs or symptoms involving the respiratory system (upper or lower) (9) Sleep disturbances (10) Gastrointestinal signs or symptoms (11) Cardiovascular signs or symptoms (12) Abnormal weight loss (13) Menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).  

For claims received by VA after June 9, 1998, a disability or death will not be considered service-connected on the basis that it resulted from injury or disease attributable to the veteran's use of tobacco products during service.  38 C.F.R. § 3.300(a) (2011).  The provisions of § 3.300(a), however, do not prohibit service connection if the disability resulted from a disease that can be service-connected on some basis other than the veteran's use of tobacco products during service, or if the disability became manifest during service.  38 C.F.R. § 3.300(b)(1) (2011).

Having reviewed the evidence pertaining to these claims, the Board has determined that service connection on a presumptive basis for a respiratory disorder as a manifestation of an undiagnosed illness is not warranted.  In that regard, the Board observes that the Veteran's respiratory symptoms have been medically ascribed to the diagnosis of COPD.  There is no competent medical evidence in the record that contradicts these findings.  Thus, because the Veteran's claimed respiratory symptoms have been medically associated with COPD, service connection is not warranted on a presumptive basis for respiratory symptoms as a manifestation of an undiagnosed illness. 

The Board also concludes that service connection is not established on a direct basis.  As noted, the service treatment records are negative for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's respiratory system.  The medical evidence of record initially documents COPD in 2006, several years following service.  The Board acknowledges the Veteran's testimony that he was diagnosed in 2002; however, this is also several years following his separation from service.  There is a remarkable lack of credible evidence of pathology or treatment in proximity to service or within years of separation.  While the Veteran has pointed to exposure to various toxins during his Gulf War service, the current medical evidence does not demonstrate that the currently diagnosed COPD is related to such exposure.  Rather, the VA examiner concluded, following a comprehensive review of the record and the Veteran's history, as well as physical examination, that COPD was related to chronic tobacco abuse.  She provided a reasoned opinion, based on complete review of the record and examination of the Veteran.  In assigning high probative value to this opinion, the Board notes that the VA examiner had the claims file for review, specifically discussed evidence contained in the claims file, and conducted a complete examination.  There is no indication that the examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  The Board thus finds the examiner's opinions to be of greater probative value than the Veteran's unsupported statements to the contrary.

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record demonstrates that the Veteran has a diagnosis of COPD, it does not contain reliable evidence which relates this disease to any incident of service, to include any exposure therein.  

The Board has considered the Veteran's testimony during his personal hearing that his symptoms began shortly after his various exposures in service.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless o flack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, in determining whether statements by a Veteran are credible, it may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Contrary to the Veteran's assertion during the hearing that his symptoms began immediately after various exposures in service, he reported to the VA examiner that his symptoms began only five or six years ago.  This report appears far more consistent with the absence of respiratory complaints on examination in January 1992 and February 1998, as well as the negative chest x-rays in 1998, and the fact that his post-service treatment records do not reflect a diagnosis of COPD until 2006.  Thus, this is not a case in which there is a mere absence of complaints in the years following service.  Rather, the record contains affirmative evidence in the form of medical examinations and negative chest x-rays suggesting the absence of problems through at least 1998, and contrary statements by the Veteran's himself suggesting that his symptoms began only in the last decade, rather than during service.  As such, the Board concludes that the Veteran's report of symptoms directly after service are unreliable and not credible with respect to the onset of his respiratory complaints.  

Furthermore, as to the assertion his COPD is the result of various exposures during Gulf War service, the Board notes that a lay person is not competent to diagnose most medical disorders or render an opinion as to the cause or etiology of any current disorder because he or she does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as assigning a specific diagnosis to respiratory symptoms and linking any such disability to in-service any incident of service.  Given the Veteran's lack of demonstrated medical expertise, his statements regarding any such diagnosis or link are much less probative than the findings of the competent VA health care specialist discussed above.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

For these reasons, the Board concludes that the claim of entitlement to service connection for a respiratory disability, to include COPD, must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.


ORDER

Entitlement to service connection for a respiratory disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


